Citation Nr: 0531344	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for ganglion cysts of 
both wrists.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a rating decision dated in October 2002, the RO 
denied service connection for diabetes mellitus, Type II.  In 
a rating decision dated in July 2004, the RO denied service 
connection for tinea manuum and tinea corporis, claimed as a 
skin rash, and bilateral ganglion cysts.  In August 2005, the 
veteran offered testimony before the undersigned Veterans Law 
Judge during a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159 (c) (2) 
(2005).  

The veteran urges that he developed diabetes, a skin rash and 
ganglion cysts due to exposure to toxic chemicals while 
serving at Fort Ord in 1970 and 1971.  He has presented 
literature regarding that fort's designation as a Superfund 
site, and he contends that one of his VA treating physicians 
has indicated possible support for his theory.  Specifically, 
during his testimony before the undersigned, the veteran 
testified that a VA doctor with whom he was then treating at 
the Mason City VA medical clinic was studying his case and 
preparing to inform him whether or not she saw a connection 
between his problems and his claimed exposure to toxins at 
Fort Ord.  He testified that he had seen the doctor 
regularly, and as recently as August 2005, the matter was 
discussed.  

Treatment records from the Mason City VA clinic associated 
with the claims folder are dated through March 2005.  The 
veteran has put VA on notice of records that likely exist 
which may be relevant to these claims.  As 38 C.F.R. § 3.159 
(c) (2) (2005) provides that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency, this case is remanded so that the 
records can be requested.  

Additionally, it appears that the veteran had applied for 
Social Security Disability benefits.  On remand, any 
administrative decision of the Social Security Administration 
and the medical records relied upon to award any disability 
benefits must be obtained and associated with the claims 
folder prior to further adjudication of this matter.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).

Accordingly, the case is REMANDED for the following:

1.  Obtain updated VA treatment records 
from the VA clinic in Mason City dated 
since March 2005.

2.  Obtain from Social Security 
Administration the records pertinent to 
the veteran's claim for disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.

3.  Then, readjudicate the veteran's 
claims with consideration of all evidence 
including that received since the 
issuance of the most recent supplemental 
statement of the case in June 2004 for 
the diabetes claim and the statement of 
the case in March 2005 for the remaining 
two claims.  If any determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


